Title: To Thomas Jefferson from Francis Taylor, 12 April 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Winchester April 12. 1781.

I informed you in my last, that the major part of the Soldiers belonging to the Regiment of Guards, claimed discharges on being  removed from the Barracks in Albemarle, and when Col. Wood returned the 9th instant, he ordered that a Board of Officers should sit the next day to report those men who had always been mustered to serve only at the Barracks, and that I should discharge such. In consequence the Soldiers of three Companies were discharged. Another Company whose Muster Rolls could not be produced, generally claimed their discharges, but are ordered to continue till the Rolls are produced. There are very few but say their enlistment was to serve only as those above mentioned, and are generally dissatisfied at being kept longer in service. About Thirty have deserted, who claimed a right to have discharges. Most of those now with the Regiment have Certificates or say they can produce evidence that they enlisted only to serve at Albemarle Barracks; Desertion prevails so much that I fear in a little time there will not be men to form one Company left, and so naked that (on that account) they are almost unfit for service. The Deserters will be advertised, but I expect hardly any of them will be taken, as they generally claimed discharges, and some of them were intitled. It is my opinion the remaining men had better be discharged, and I hope your Excellency will direct it. If you think they ought to be kept in service, it will be necessary to have them immediately clad to be fit for service, and as there will not be a command for all the officers expect some will be permitted to retire, and on account of my ill state of health I would gladly be indulged, but will cheerfully continue to serve if thought necessary.
Although the men who deserted have forfeited their right to the pay and cloathing due them, and acted contrary to their duty, I cannot forbear pitying them who were entitled to discharges. The Arms and accoutrements of the Discharged and Deserters are delivered to the Quarter Master of this place. If One hundred men are to be raised and Stationed at the Barracks in this neighbourhood, I think they will be a sufficient Guard over the German Prisoners. I am sorry to mention again to your Excellency the injustice or partiality with which our Officers have been treated by not being allowed to have the depreciation of their pay in common with others. The Western Battalion had not been more than half the time in service when the resolution was made, and the Officers belonging to it have Received their money for depreciation. I have conversed with many Gentlemen of the Assembly who all said they were of opinion we were included in the Resolve. I must in behalf of the Officers request Our case may be represented to the next Assembly, and doubt not of having justice done us.

Inclosed is the Copy of a certificate from which part of Capt. Purvis’s Company claim their discharges. Also a Return of the Regiment for the current day.
Pray send me such orders as may be necessary how to proceed as soon as possible. With profound respect I am Sir Your obedt. humble servant

Fra Taylor

